Case 1:19-cr-00893-LAK Doc
Case 1:19-cr-00893-LAK Document niu" 112_ Elled 07/26/21 | Page, 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee SRT SR eee xX

UNITED STATES OF AMERICA ; ORDER OF
RESTITUTION

— V. —_

19 Cr. 893 (LAK)

DONALD LAGUARDIA,

Defendant.
I x

Upon the application of the United States of America, by
its attorney, Audrey Strauss, United States Attorney for the
Southern District of New York, Daniel Loss, Assistant United
States Attorney, of counsel; the presentence report; the
Defendant’s conviction on Count Three of the above Indictment;
and all other proceedings in this case it is hereby ORDERED
that:

1. Amount of Restitution. DONALD LAGUARDIA, the
defendant, shall pay restitution to the known victims of the
offense charged in Count Three of the Indictment in the total
amount of $4,039,872.46. The name and amount of restitution
owed to each victim of the offense charged in Count Three is set
forth in the Schedule of Victims attached hereto. To the extent
that payments are made to victims from Frontier Fund assets,
including the assets presently held in a custody account at

N
orthern Trust, the amounts of such payments, if any, shall be

reduced from Laguardia’s restitution obligations
Case 1:19-cr-00893-LAK Document 112 Filed 07/26/21 Page 2 of 2

Case 1:19-cr-00893-LAK Document 110-1 Filed 07/19/21 Page 2 of 2

2. Sealing. Consistent with 18 U.S.C. SS 3771 (a) (8) ad
3663(da) (4) and Federal Rule of Criminal Procedure 49.1, to protect
the privacy interests of the victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may
be retained or used or disclosed by the Government, the Clerk’s
Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

July Lp, 2021
SO ORDMRED:
ev Lf.
KA

HONORABLE LEW1S//A\ KAPLAN
UNITED STATES DISTRIG@ JUDGE
